          Case 1:20-cv-08712-RA Document 27 Filed 04/22/21 Page 1 of 2
                                                                  USDC-SDNY
                                                                  DOCUMENT
                                                                  ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                                      DOC#:
SOUTHERN DISTRICT OF NEW YORK                                     DATE FILED:



 OSEAS QUIC, et al.,

                               Plaintiff,                      No. 20-CV-8712 (RA)
                        v.                                            ORDER
 UNCLE MARIO’S BRICK OVER PIZZA
 LLC, et al.,
                      Defendant.


RONNIE ABRAMS, United States District Judge:

       It has been reported to the Court that this Fair Labor Standards Act (“FLSA”) case has been

settled. No later than May 21, 2021, the parties shall take one of the following three actions:

1. Consent to conducting all further proceedings before Magistrate Judge Netburn by completing

   the attached consent form, which is also available at http://www.uscourts.gov/forms/civil-

   forms/notice-consent-and-reference-civil-action-magistrate-judge. As the form indicates, no

   adverse substantive consequences will arise if the parties choose not to proceed before Judge

   Netburn.

2. Submit a stipulation or notice of voluntary dismissal without prejudice pursuant to Federal

   Rule of Civil Procedure 41.

3. Submit a joint letter setting forth their views as to why their settlement is fair and reasonable

   and should be approved, accompanied by all necessary supporting materials, including

   contemporaneous billing records for the attorney’s fees and costs provided for in the settlement

   agreement. In light of the presumption of public access attaching to “judicial documents,” see

   Lugosch v. Pyramid Co. of Onondaga, 435 F.3d 110, 119 (2d Cir. 2006), the parties are advised

   that materials on which the Court relies in making its fairness determination will be placed on
           Case 1:20-cv-08712-RA Document 27 Filed 04/22/21 Page 2 of 2




   the public docket, see Wolinsky v. Scholastic Inc., No. 11-CV-5917 (JMF), 2012 WL 2700381,

   at *3–7 (S.D.N.Y. July 5, 2012).

   The parties are advised, however, that the Court will not approve of settlement agreements in

   which:

         (a) Plaintiffs “waive practically any possible claim against the defendants, including

            unknown claims and claims that have no relationship whatsoever to wage-and-hour

            issues,” Gurung v. White Way Threading LLC, 226 F. Supp. 3d 226, 228 (S.D.N.Y.

            2016) (internal quotation marks omitted); and

         (b) Plaintiffs are “bar[red] from making any negative statement about the defendants,”

            unless the settlement agreement “include[s] a carve-out for truthful statements about

            [P]laintiffs’ experience litigating their case,” Lazaro-Garcia v. Sengupta Food Servs.,

            No. 15 Civ. 4259 (RA), 2015 WL 9162701, at *3 (S.D.N.Y. Dec. 15, 2015) (internal

            quotation marks omitted).

SO ORDERED.

Dated:      April 22, 2021
            New York, New York

                                                  Ronnie Abrams
                                                  United States District Judge




                                                    2
